                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


Rickey Mosley,

       Plaintiff,

v.                                            Case No. 17-12997

Commissioner of Social Security,              Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

                                  ORDER ADOPTING
                      12/18/18 REPORT AND RECOMMENDATION

       Plaintiff filed this action under 42 U.S.C. § 405(g), seeking judicial review of Defendant

Commissioner of Social Security’s denial of benefits. The matter was referred to Magistrate

Judge Anthony Patti for determination of all non-dispositive motions pursuant to 28 U.S.C. §

636(b)(1) and Report and Recommendation pursuant to § 636(b)(1)(B) and (C). Thereafter, the

parties filed motions for summary judgment.

       On December 18, 2018, Magistrate Judge Patti issued a Report and Recommendation

(“R&R”) wherein he recommends that the Court deny Plaintiff’s Motion for Summary

Judgment, grant Defendant’s Motion for Summary Judgment, and affirm the Commissioner’s

decision.

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

                                                 1
magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the December 18, 2018

R&R.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment is DENIED,

Defendant’s Motion for Summary Judgment is GRANTED, and the Commissioner’s decision is

AFFIRMED.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: January 4, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record on
January 4, 2019, by electronic and/or ordinary mail.

                             s/Jennifer McCoy
                             Case Manager




                                                2
